DETAILED ACTION
Applicant’s reply and request for continued examination (RCE), filed 22 March 2021 in response to the Final Office action mailed 19 June 2020, has been entered and fully considered. As per Applicant’s filed claim amendments claims 1-42 are pending wherein: claims 1, 33, 37 and 40 have been amended, claims 2-6, 8-16, 18-20, 22-31, 35-36, 39 and 41 are as originally filed, claims 7, 17, 21, 32, 34 and 38 are as previously presented, and claim 42 is new. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 March 2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 March 2021 was filed after the mailing date of the Final Office action on 19 June 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-42 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 8,613,866) in view of Haack et al. (US 4,613,445).
	Regarding claims 1-2, 5-7, 10-15, 27-34, 36 and 42, Yang teaches heat transfer fluids and concentrates comprising i) greater than or equal to 85 wt% of a freezing point depressant (abstract; col 1 ln 58 to col 2 ln 17), ii) 50-2000 ppm of lithium ions derived from water soluble inorganic or organic compounds including hydroxides (abstract, col 3 ln 13-43), iii) about 0.01 to about 3 wt% of an azole (abstract, col 2 ln 59 to col 3 ln 12), iv) an inorganic phosphate (abstract; col 2 ln 45-58), v) about 1 to about 10 wt% of a C6-C20 mono-/di-carboxylic acid (abstract; col 2 ln 18-44), and vi) an acrylate based 
	Yang invites both the inclusion of phosphono-compounds and additional additives and corrosion inhibitors but does not specifically teach inclusion of an organophosphate (i.e. a phosphate ester). However, Haack teaches heat transfer fluids/concentrates and teaches the inclusion of between 0.005 and about 1 wt% of organophosphates, preferably PO- and PO/EO-containing organophosphate mono-, di- and tri-esters (abstract; col 2 ln 12-24 and 30-64; col 3 ln 8-14)(instant organophosphate; instant compound of claims 6 and 36; at least instant alkyl acid phosphate of instant claim 7). Haack teaches the presence of such organophosphates 
	Regarding claims 3-4 and 35, Yang in view of Haack renders obvious the compositions as set forth above. Yang further teaches the freezing point depressant is an alcohol or mixture of alcohols selected from methanol, ethanol, ethylene glycol, glycerol, etc. (see col 1 ln 58 to col 2 ln 3).
Regarding claims 8-9, Yang in view of Haack renders obvious the compositions as set forth above. Yang further teaches the carboxylic acid comprises 6-20 carbon atoms and may comprise a single or multiple carboxyl groups, including 2-ethyl hexanoic aid, octanoic acid, adipic acid, etc. (col 2 ln 18-36).
Regarding claims 21-22, Yang in view of Haack renders obvious the compositions as set forth above. Yang further teaches the inorganic phosphate compound includes sodium or potassium orthophosphate, etc. (col 2 ln 45-50).
Regarding claim 23, Yang in view of Haack renders obvious the compositions as set forth above. Yang further teaches the azole is selected from azoles including benzotriazole, tolyltriazole, etc. (col 2 ln 59-68).
Regarding claims 13-26, Yang in view of Haack renders obvious the compositions as set forth above. The recitations of instant claims 13-26 are directed to non-positively recited optional alternative members of the Markush group of instant claim 1 and are therefore optional and deemed met by Yang, unless otherwise explicitly met by Yang above. 
	Regarding claims 37-39, Yang in view of Haack renders obvious the compositions as set forth above in claim 1, incorporated herein by reference. Yang further teaches methods of using the compositions comprising contacting the heat transfer fluids with a heat transfer system, including systems comprising components made by controlled atmosphere brazing (col 9 ln 13-16).
	Regarding claims 40-41, Yang in view of Haack renders obvious the compositions as set forth above in claim 1 and incorporated herein by reference and teaches combining components to obtain the compositions (examples). Yang further teaches the pH of the heat transfer fluid/concentrate is from 7.0 to 9.5 (col 5 ln 8-12; col 8 ln 55-59), and teaches dilution by 25-75 volume percent with water, preferably deionized water (col 7 ln 36-41).

Response to Arguments/Amendments
	The objection to clam 33 is withdrawn as a result of Applicant’s filed claim amendment. 
claims 1-41 as unpatentable over Yang et al. (US 8,613,866) in view of Haack et al. (US 4,613,445) is maintained. Applicant’s arguments (Remarks, pages 15-16) have been fully considered but were not found persuasive. 
	Applicant argues that the Examiner has invoked Haack for the teaching of “at least one organophosphate in buffer/alcohol”, wherein Haack prefers a borate buffer. The Examiner notes that Haack was not relied upon for the buffer component (see rejection). Further, while Haack may teach borate buffer is preferred, Haack also very clearly states the buffer may also be selected from phosphoric acid buffers, benzoic acid buffers, substituted benzoic acid buffers and dibasic acid buffers having from 6-20 carbons (col 2 ln 8-10).
In response to applicant's argument to the borate buffer of Haack, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
It is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments (see MPEP 2123; see Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)). Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)).
Applicant argues, regarding new claim 42 (Remarks, page 16) that Haack does not teach the recited organophosphates. This is not found persuasive, Haack teaches the organophosphates to be polyether containing-organophosphate esters (col 2 ln 12-22) (instant phosphate polyether esters). 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/           Primary Examiner, Art Unit 1767